Citation Nr: 1802238	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-34 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.  

3.  Entitlement to service connection for hairy cell leukemia and other chronic B-cell leukemias for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1956 to August 1962 and March 1967 to February 1975.  The Veteran died in July 2009 and the appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied service connection for hairy cell leukemia and other chronic B-cell leukemia's (claimed as fatigue) associated with herbicide exposure and entitlement to service connection for the cause of death, for Nehmer purposes only.  See Nehmer v. U.S. Dep't of Veterans Affairs, 32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II [hereinafter Nehmer].  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2016 and a copy of that transcript is of record.  At the hearing, the undersigned expanded the matter on appeal to include consideration for the cause of death based on all theories of entitlement.

The Board notes that in September 2017, the appellant requested an extension in order to obtain additional evidence.  As the remaining issue is being remanded, the appellant has additional time to submit additional evidence and/or information in support of her claims.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the September 2016 hearing before the Board, the appellant withdrew her appeal concerning entitlement to service connection for hairy cell leukemia and other chronic B-cell leukemias for accrued benefits purposes.  

2.  In a decision issued in January 2010, the RO denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  

3.  Evidence submitted since the January 2010 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to service connection for hairy cell leukemia and other chronic B-cell leukemias for accrued benefits purposes have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The January 2010 decision is final.  38 U.S.C. §§ 5103, 5103A, 7105(c) (2012); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2017).

3.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.   

In the present case, at the September 2016 Board hearing, the appellant withdrew the issue of entitlement to service connection for hairy cell leukemia and other chronic B-cell leukemias for accrued benefits purposes.  The undersigned clarified that the issue was being withdrawn and the appellant and her representative agreed and confirmed.  The appellant voiced her intention to withdraw the appeal as to this issue, and once transcribed as a part of the record of the hearing, the requirements for the withdrawal of a substantive appeal were met.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claim and it is dismissed.

Duty to Notify and Assist

In light of the Board's favorable decision to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death, no discussion of the VA's duty to notify and assist is necessary for this issue.  

New and Material Evidence

Under 38 U.S.C. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.
Historically, the appellant filed a claim for service connection for the cause of the Veteran's death in October 2009.  In a January 2010 decision, the RO denied the claim and concluded there was no evidence the Veteran's death was related to service.  

The appellant was notified of this decision by way of a January 22, 2010, letter.  The appellant did not appeal this decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2010 rating decision became final based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

The relevant evidence of record at the time of the January 2010 rating decision included the Veteran's service treatment records, private treatment records dated December 2000 to June 2004, an August 2005 rating decision that granted service connection for status post radical prostatectomy secondary to prostate cancer, and a July 2009 death certificate that shows that the Veteran's cause of death was listed as metabolic acidosis due to hepatic failure due to metastatic adenocarcinoma due to adenocarcinoma of the colon.  

On January 22, 2011, the VA notified the appellant that they were conducting a special review of the Veteran's claims file pursuant to the holding in Nehmer based on the addition of ischemic heart disease, Parkinson's disease and B-cell/Hairy cell Leukemias to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  The relevant evidence associated with the Veteran's claims file since the January 2010 rating decision includes private treatment records dated November 1999 to June 2009, a December 2013 VA Form 9 in which the appellant reported that while being treated at Center Treatment Center of America the Veteran was told by his doctor that his prostate cancer spread to his colon, and the September 2016 Board hearing transcript in which the VLJ expanded the issue to include consideration for the cause of death based on all theories of entitlement and the appellant testified that the Veteran was told by doctors that the prostate cancer spread to the colon and then the liver.  

The Board finds that some of the evidence received since the January 2010 decision is new and material; specifically, the appellant's testimony that the Veteran was told that his prostate cancer led to his colon cancer.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  See Justus, 3 Vet. App. at 513.  As new and material evidence has been received, the previously denied claim of service connection for the cause of the Veteran's death is reopened.  The appellant's appeal to this extent is allowed.


ORDER

Entitlement to service connection for hairy cell leukemia and other chronic B-cell leukemias for accrued benefits purposes is dismissed.

New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death; the appeal is granted to this limited extent.


REMAND

The appellant contends that the Veteran's prostate cancer spread to his colon, causing colon cancer and the Veteran's death.  See September 2016 Board hearing.  

The Veteran's death certificate lists his cause of death as metabolic acidosis due to hepatic failure due to metastatic adenocarcinoma due to adenocarcinoma of the colon.  The Board notes that at the time of his death, the Veteran was in receipt of service connection for status post radical prostectomy secondary to prostate cancer.  The Veteran was not in receipt of service-connection for colon cancer at the time of his death.  

Nonetheless as the appellant testified at the September 2016 Board hearing that doctors told her and the Veteran that his prostate cancer spread to his colon, the Board finds that a remand is necessary to obtain an opinion regarding the cause of the Veteran's death.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant the opportunity to identify any pertinent evidence, from VA or otherwise.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the appellant should be notified of such.

2. Arrange for the Veteran's record to be forwarded for review by an appropriate physician (M.D.) to secure a medical advisory opinion in the matter of whether or not the cause of the Veteran's death should be service-connected.  Upon review of the entire record the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's colon cancer was caused by the Veteran's prostate cancer?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's colon cancer was aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by the Veteran's prostate cancer?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer was a principal (primary) or contributory (contributed materially or substantially; combined to cause death; aided or lent assistance to the production of death) cause of the Veteran's death?  

A complete rationale must be provided for all opinions rendered.  If the reviewing physician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After completing the above, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


